Per Curiam.

The mere keeping of a dog in an apartment in contravention of the terms of a lease is not a breach of a substantial obligation of tenancy. The acceptance of rent after giving notice of termination of tenancy pursuant to a conditional limitation clause in a lease and before the institution of summary proceedings waives the alleged breach and the tenant is not holding over without the permission of the landlord.
The final orders should he reversed, with $30 costs as of one appeal, and final orders directed for tenants, with costs.
Hammer, Eder and Hecht, JJ., concur.
Orders reversed, etc.